On January 8, 1991, it was ordered, sua sponte, that the Secretary of State be joined as a party to this cause and that the Secretary of State order the boards of elections to preserve certain items related to the November 1990 election for the Office of Attorney General. It was further ordered that the Secretary of State order the Mahoning County Board of Elections to secure materials related to the November 1990 election for the Office of Attorney General in accordance with the provisions of the order. The order included provisions regarding keys to the ballot storage room of the Mahoning County Board of Elections.
By entry dated January 22, 1991, it was ordered, sua sponte, that the preservation order of January 8, 1991 was terminated except with respect to election materials in the counties of Mahoning, Erie, Geauga and Summit and absentee ballots in Lucas County. On March 11, 1991, this court entered judgment in this case.
This cause came on for further consideration upon the motion of the Secretary of State for an order of dismissal, agreed to by counsel for all parties, dismissing the Secretary of State as a party, releasing the Secretary of State from the discovery orders in this matter and directing the parties to return the keys to the storage room of the Mahoning County Board of Elections. Upon consideration of the motion of the Secretary of State,
IT IS ORDERED that the Secretary of State be, and hereby -is, dismissed as a party to this cause.
IT IS FURTHER ORDERED that the Secretary of State be, and hereby is, released from the duties imposed by the preservation orders of January 8, 1991 and January 22, 1991.
IT IS FURTHER ORDERED that the parties in this case are directed to return all keys to the Mahoning County ballot storage room to the Mahoning County Board of Elections within two days of the date of this order.
Douglas, J., not participating.